            Case 3:21-cv-08046-DLR Document 1 Filed 03/04/21 Page 1 of 10



1    BEAUGUREAU, HANCOCK,
     STOLL & SCHWARTZ, P.C.
2    302 East Coronado Road
     Phoenix, Arizona 85004
3
     (602) 956-4438
4
     Anthony J. Hancock (#005889) ahancock@bhsslaw.com
5    Attorneys for Plaintiff
6
     LAW OFFICES OF MARK H. HARRIS
7    2207 J Street
     Sacramento, CA 95816
8

9
     Mark H. Harris (CA SBN 133578)
     Pro Hac Vice Pending
10

11                        IN THE UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF ARIZONA
13

14   Father Flanagan’s Boys Home, a non-profit      )   No.
     domestic corporation, a/k/a Boys Town;         )
15
     Claudia Dehring Dempster, as                   )   COMPLAINT FOR DAMAGES
16   Executor/Personal Representative of the        )
     Estate of James M. Dehring and as Trustee of   )     1. Breach of Contract
17   the James M. Dehring Living Trust dated        )     2. Fraud
     January 19, 2016,                              )     3. Conversion
18                                                  )
19                        Plaintiffs,               )
                                                    )
20   vs.                                            )
                                                    )
21   John A. Burkhart,                              )
22
                                                    )
                          Defendant.                )
23                                                  )

24
              Plaintiffs Father Flanagan’s Boys’ Home, aka Boys Town and Claudia Dempster,
25

26   as Executor/Personal Representative of the Estate of James M. Dehring and as Trustee of


     Doc 155876
            Case 3:21-cv-08046-DLR Document 1 Filed 03/04/21 Page 2 of 10



1    the James M. Dehring Living Trust Dated January 19, 2016 (hereinafter collectively
2
     referred to as “Plaintiffs”) allege the following facts:
3
                  GENERAL ALLEGATIONS APPLICABLE TO ALL CAUSES OF
4                                ACTION/ CLAIMS
5             1.     Plaintiff Father Flanagan’s Boys’ (hereinafter referred to as “Plaintiff Boys
6
     Town”) was and is a non-profit organization organized and doing business in the State of
7
     Nebraska. At all relevant times hereto, Plaintiff Boys Town was also commonly known
8
     as Boys Town.
9

10            2.     Plaintiff Claudia Dempster (hereinafter referred to as “Plaintiff Dempster”)

11   is suing as the executor/personal representative of the estate of James M. Dehring and as
12   the Trustee of the James M. Dehring Living Trust Dated January 19, 2016 (hereinafter
13
     referred to as “The Dehring Trust”). At all relevant times hereto, Trustee Plaintiff
14
     Dempster was a resident of the State of California.
15

16
              3.     Plaintiffs are informed and believe that Defendant John A. Burkhart

17   (hereinafter referred to as “Defendant”) is, and at all times herein mentioned, was an

18   individual residing in the County of Mohave, State of Arizona.
19
              4.     The amount in controversy exceeds $75,000.00.
20
              5.     This Court has personal jurisdiction over the Defendant and has diversity
21
     jurisdiction over the subject matter of the case, pursuant to 28 U.S.C. § 1332(a). Further,
22

23   venue is proper as the subject agreement was entered into and/or was to be performed

24   and/or Defendant conducted activity that gave rise to the claim for relief in Mohave
25   County, Arizona, and/or one or more of the defendants reside in Mohave County,
26
     Arizona, all of which is in this Federal Judicial District.

     Doc 155876                                     2
            Case 3:21-cv-08046-DLR Document 1 Filed 03/04/21 Page 3 of 10



1        FACTUAL BACKGROUND APPLICABLE TO ALL CAUSES OF ACTION
2
              6.    On or about July 8, 2011, James Dehring and Defendant entered into a
3
     Promissory Note (hereinafter referred to as “the Note”) for the purchase of a property
4
     commonly known as 3255 Chanute Place, Lake Havasu City, Arizona 86406 (hereinafter
5

6    referred to as “the Property”). Pursuant to the Note, Defendant agreed to make payments

7    toward the purchase of the Property, while living in, and properly maintaining, the
8    Property.
9
              7.    Upon his death, James Dehring had left the Property, if not sold, or the
10
     proceeds of the sale of the Property, to Plaintiff Boys Town. Prior to his death, James
11
     Dehring had also set up The Dehring Trust. Upon his death, Plaintiff Claudia Dempster
12

13   was Trustee of The Dehring Trust.       Plaintiff Dempster was also the Executor and

14   Personal Representative of the Estate of James Dehring.
15
              8.    Defendant breached his obligations under the Note, but continued to reside
16
     in and control the Property.
17
              9.    Plaintiffs threatened to sue Defendant for the breach of his obligations
18

19   concerning the Property and the Note.

20            10.   After much negotiation and discussion, on or about January 3, 2020,
21   Plaintiffs and Defendant resolved their dispute and entered into a “Mutual Release and
22
     Settlement Agreement” (hereinafter referred to as “the Agreement”).
23
              11.   Pursuant to the Agreement, Defendant agreed to pay to Plaintiffs
24
     $100,000.00, which would ultimately go to Plaintiff Boys Town.          Pursuant to the
25

26   Agreement, upon payment of the $100,000.00, Plaintiff Dempster, as Trustee of the


     Doc 155876                                  3
            Case 3:21-cv-08046-DLR Document 1 Filed 03/04/21 Page 4 of 10



1    Dehring Trust and Executor of the Dehring Estate, would execute and/or record a Release
2
     of Promissory Note and a reconveyance deed for the Property.
3
              12.   Defendant breached the express terms of the Agreement as follows:
4
              (a)   Defendant failed to pay the $100,000.00 as required under the Agreement.
5

6             (b)   Despite numerous requests, both written and oral, Defendant has failed to

7    produce payment as required under the Agreement.
8             (c)   Plaintiffs are informed and believe that Defendant used the amount owed
9
     under the Agreement for personal use unrelated to the Agreement or the Property.
10
              (d)   Despite his breach of the Agreement, and failure to comply with repeated
11
     requests to cure his breach of the Agreement, Defendant has continued to reside at, and/or
12

13   control, the Property.

14            13.   Further, as set forth below, Defendant made a number of misrepresentations
15
     and/or concealed material facts, in order to induce Plaintiffs into entering into the
16
     Agreement to prevent Plaintiffs from either receiving the money promised under the
17
     Agreement or the Property.
18

19            14.   Further, as set forth below, Defendant took and converted the money

20   promised to Plaintiff which was to be paid/provided to Plaintiffs. Defendant has refused
21   to provide the money to Plaintiffs.
22
                                   FIRST CAUSE OF ACTION
23
                    (Breach of Contract Against Defendant John A. Burkhart)
24
              15.   Plaintiffs reallege and incorporate by reference, as though fully set forth
25

26   herein, the allegations contained in paragraphs 1 through 14 of the Complaint.


     Doc 155876                                   4
            Case 3:21-cv-08046-DLR Document 1 Filed 03/04/21 Page 5 of 10



1             16.   On or about January 3, 2020, Plaintiffs and Defendant entered into a
2
     “Mutual Release and Settlement Agreement” (hereinafter referred to as “the
3
     Agreement”). A true and correct copy of that Agreement is attached hereto as Exhibit
4
     “A”.
5

6             17.   Pursuant to the Agreement, Defendant agreed to pay to Plaintiffs

7    $100,000.00, which would ultimately go to Plaintiff Boys Town.
8             18.   Pursuant to the Agreement, upon payment of the $100,000.00, Plaintiff
9
     Dempster, as Trustee of the Dehring Trust and Executor of the Dehring Estate, would
10
     execute and/or record a Release of Promissory Note and a reconveyance deed for the
11
     property.
12

13            19.   Pursuant to the Agreement, after all of the foregoing acts occurred,

14   Plaintiffs and Defendant would mutually release each other.
15
              20.   Defendant has knowingly, intentionally and willfully breached the
16
     Agreement as follows:
17
              (a)   Defendant failed to pay the $100,000.00 as required under the Agreement.
18

19            (b)   Despite numerous requests, both written and oral, Defendant has failed to

20   produce payment as required under the Agreement.
21            (c)   Plaintiffs are informed and believe that Defendant used the amount owed
22
     under the Agreement for personal use unrelated to the Agreement or the Property.
23
              21.   Despite his breach of the Agreement, Defendant has continued to reside at,
24
     and/or control, the Property.
25

26


     Doc 155876                                  5
            Case 3:21-cv-08046-DLR Document 1 Filed 03/04/21 Page 6 of 10



1             22.   As a direct result of Defendant’s breach of the Agreement, Plaintiffs have
2
     incurred damages of at least $100,000.00, not including interest, attorneys’ fees, and
3
     litigation.
4
              23.   As a proximate result of Defendant’s breach of the Agreements, and
5

6    Plaintiffs’ filing of this action, Plaintiffs have incurred, and will continue to incur, costs

7    and reasonable attorney’s fees, according to proof.
8             24.   Plaintiffs are also entitled to interest at the legal rate of ten percent (10%),
9
     and/or as agreed, and/or as ordered, on the amount of damages incurred as a result of and
10
     since the breach of the Agreement.
11
              25.   Plaintiffs have performed all of their duties as required by said Agreement,
12

13   except to the extent that Plaintiffs’ performance has been either excused, waived and/or

14   made impossible by Defendant.
15
              26.   Defendant’s breaches, and/or Plaintiffs’ discovery of the breaches, occurred
16
     within the past two years.
17
                                  SECOND CAUSE OF ACTION
18

19                            [Fraud - Intentional Misrepresentation]

20            27.   Plaintiff realleges and incorporates by reference, as though fully set forth

21   herein, the allegations contained in paragraphs 1 through 26 of the Complaint.
22
              28.    As set forth above, prior to and including January 3, 2020, Defendant made
23
     a number of material representations to Plaintiffs. These representations were made in
24
     telephone calls, by and through counsel, in personal discussions, and via email. Each and
25

26   every representation was made directly to Plaintiffs by and through their counsel.


     Doc 155876                                     6
            Case 3:21-cv-08046-DLR Document 1 Filed 03/04/21 Page 7 of 10



1    Discovery and investigation are continuing as to which representations were made in
2
     which forms.         Discovery is also continuing as to the exact dates of the various
3
     representations. These representations include but are not limited to the following:
4
                    (a)     That Defendant would pay to Plaintiff $100,000.00 pursuant to the
5

6                           timeframe promised.

7                   (b)     That Defendant would not use any of the $100,000.00 for personal
8                           use instead of paying as promised.
9
              29.   The material representations made by Defendant above were false at the
10
     time made. The true facts were as follows:
11
              (a)   Defendant intended to not pay the amount promised in order to push off
12

13                  litigation, but remain in residence and/or control of the Property.

14            (b)   Defendant had no intention of paying Plaintiffs any money.
15
              (c)   Defendant was going to use the $100,000.00 owed to Plaintiffs for personal
16
                    use and remain in the Property.
17
              30.   When Defendant made the foregoing representations, Defendant knew the
18

19   representations to be false and made the representations with the intention to deceive and

20   defraud Plaintiffs and to induce Plaintiffs to act in reliance on the promise in the manner
21   hereafter alleged, or with the expectation that Plaintiffs would so act, including but not
22
     limited to entering into the subject Agreement.
23
              31.   Plaintiffs, at the time these representations were made by Defendant, were
24
     ignorant of the falsity of Defendant’s representations and believed them to be true. In
25

26   reliance on these representations, Plaintiffs were induced to enter into the subject


     Doc 155876                                     7
            Case 3:21-cv-08046-DLR Document 1 Filed 03/04/21 Page 8 of 10



1    Agreement. Had Plaintiffs known the actual facts, they would not have taken such
2
     actions.
3
              32.   Plaintiffs’ reliance on Defendant’s representations was justified and
4
     reasonable because of the relationship between Plaintiff Dempster and Defendant.
5

6             33.   Plaintiffs discovered the facts constituting the fraud set forth above within

7    the two years prior to the date of filing this Complaint, notwithstanding the fraudulent
8    concealment by Defendant, and Plaintiffs exercised reasonable diligence in seeking the
9
     knowledge relating to the fraud.
10
              34.   As a proximate result of the fraudulent conduct of Defendant as herein
11
     alleged, Plaintiffs have been damaged in a sum according to proof but in excess of the
12

13   jurisdictional requirements of this court, and not less than $100.000.00, not including

14   interest, attorneys’ fees and costs.
15
              35.   Defendant’s conduct was a fraudulent misrepresentation, deceit or
16
     concealment of a material fact known to the Defendant with the intention on the part of
17
     Defendant of depriving Plaintiffs of property or legal rights, or otherwise causing injury,
18

19   and was despicable conduct that subjected Plaintiffs to a cruel and unjust hardship in

20   conscious disregard of Plaintiffs rights, so as to justify an award of exemplary and
21   punitive damages.
22
                                   THIRD CAUSE OF ACTION
23
                                            [Conversion]
24
              36.   Plaintiff realleges and incorporates by reference, as though fully set forth
25

26   herein, the allegations contained in paragraphs 1 through 35 of the Complaint.


     Doc 155876                                   8
            Case 3:21-cv-08046-DLR Document 1 Filed 03/04/21 Page 9 of 10



1             37.   Following entering into the Agreement, and pursuant to the express terms
2
     of the Agreement, Plaintiffs were owners and/or were entitled to the possession of a
3
     certain amount of money, including but not limited to $100,000.00.
4
              38.   In doing the acts and omissions set forth above, Defendant has converted
5

6    Plaintiffs’ property as his own and has refused to provide Plaintiff with its property,

7    including refusal to even account for Plaintiff's property.
8             39.   As a proximate result of Defendant’s conversion, Plaintiff has been
9
     damaged in an amount which includes the value of the property converted ($100,000.00)
10
     and the damages for the proximate and foreseeable loss resulting from Defendant’s
11
     conversion, amounts in excess of the jurisdictional requirements of this court, according
12

13   to proof.

14            40.   Between the time of Defendant’s conversion of the above-mentioned
15
     property to his own use and the filing of this action, Plaintiffs have expended money and
16
     time in pursuit of the converted property, including but not limited to attorney’s fees, all
17
     to Plaintiffs’ further damage in an amount according to proof.
18

19            41.   Defendant’s acts alleged above were willful, wanton, malicious, and

20   oppressive, and were undertaken with the intent to defraud, and justify the awarding of
21   exemplary and punitive damages.
22
                                  PRAYER FOR RELIEF
23
              WHEREFORE, Plaintiffs request a jury trial, and pray for judgment as follows:
24
              1.    For special economic damages, in an amount to be proved at trial, but not
25

26   less than $100,000.00;


     Doc 155876                                    9
           Case 3:21-cv-08046-DLR Document 1 Filed 03/04/21 Page 10 of 10



1             2.    For special and consequential damages, in an amount to be proved at trial;
2
              3.    For pre-judgment interest on all unpaid amounts at the highest rate allowed
3
                       by law;
4
              4.    For punitive damages against Defendant, according to proof;
5

6             5.    For attorney’s fees and costs of suit; and

7             6.    For such other and further relief as this court may deem just and proper.
8             DATED this 4th day of March, 2021.
9
                                                   BEAUGUREAU, HANCOCK,
10                                                 STOLL & SCHWARTZ, P.C.

11
                                                   By: Anthony J. Hancock
12
                                                     Anthony J. Hancock
13                                                   W. Reed Campbell
                                                     302 East Coronado Road
14                                                   Phoenix, Arizona 85004
                                                     Attorneys for Plaintiff
15

16                                                 LAW OFFICES OF MARK H. HARRIS

17
                                                   By:_Mark H. Harris
18
                                                     Mark H. Harris
19                                                   2207 J Street
                                                     Sacramento, CA 95816
20                                                   Attorneys for Plaintiff
                                                     Pro Hac Vice Pending
21

22

23

24

25

26


     Doc 155876                                    10
